     Case 3:19-cv-01808-AJB-MSB Document 5 Filed 06/16/20 PageID.14 Page 1 of 7



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANIJEH ESTEGHLALIAN,                              Case No.: 19-cv-01808-AJB-MSB
12                                     Plaintiff,
                                                        ORDER:
13   v.
     DEPARTMENT OF THE NAVY; EDCO                       (1) DISMISSING PLAINTIFF’S
14
     WASTE AND RECYCLING SERVICES,                      COMPLAINT WITH LEAVE TO
15                                                      AMEND, (Doc. No. 1); AND
                                   Defendants.
16
                                                        (2) DENYING PLAINTIFF’S
17                                                      MOTION TO PROCEED IN FORMA
                                                        PAUPERIS AS MOOT, (Doc. No. 2)
18
19
20         On September 19, 2019, Plaintiff Manijeh Esteghlalian (“Plaintiff”), a non-prisoner
21   proceeding pro se, commenced this action against Defendants Department of the Navy
22   (“the Navy”) and EDCO Waste and Recycling Services “(EDCO”). (Doc. No. 1.) On
23   November 12, 2019, Plaintiff also moved to proceed in forma pauperis (“IFP”) pursuant
24   to 28 U.S.C. § 1915(a). (Doc. No. 2.) For the following reasons, the Court DISMISSES
25   Plaintiff’s Complaint WITH LEAVE TO AMEND, and DENIES AS MOOT Plaintiff’s
26   IFP motion.
27   //
28   //
                                                    1

                                                                            19-cv-01808-AJB-MSB
     Case 3:19-cv-01808-AJB-MSB Document 5 Filed 06/16/20 PageID.15 Page 2 of 7



1    I.    SCREENING UNDER 28 U.S.C. § 1915(A)
2          Under 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must rule
3    on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d 1112,
4    1127 (9th Cir. 2000). The Court must dismiss the complaint if it is frivolous, malicious,
5    failing to state a claim upon which relief may be granted, or seeking monetary relief from
6    a defendant immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254
7    F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting 28 U.S.C. § 1915(e)(2)(B) is “not limited
8    to prisoners”); Lopez, 203 F.3d at 1127 (“[§] 1915(e) not only permits but requires a district
9    court to dismiss an [IFP] complaint that fails to state a claim.”). Accordingly, the Court
10   “may dismiss as frivolous complaints reciting bare legal conclusions with no suggestion of
11   supporting facts . . ..” Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984) (internal
12   quotation omitted). “[A] complaint must contain sufficient factual matter, accepted as true,
13   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
14   (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A complaint
15   is facially plausible when the facts alleged allow “the court to draw the reasonable inference
16   that the defendant is liable for the misconduct alleged.” Id.
17         Also, pro se pleadings are held to “less stringent standards than formal pleadings
18   drafted by lawyers” because pro se litigants are more prone to making errors in pleading
19   than litigants represented by counsel. Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal
20   quotations omitted); see Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded
21   by statute on other grounds, Lopez, 203 F.3d at 1126-30 (9th Cir. 2000). Thus, the Supreme
22   Court has stated that federal courts should liberally construe the “‘inartful pleading’ of pro
23   se litigants.” Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (quoting Boag v.
24   MacDougall, 454 U.S. 364, 365 (1982)); see, e.g., Balistreri v. Pacifica Police Dep’t, 901
25   F.2d 108, 109 (6th Cir. 1991) (“[W]hile pro se litigants may be entitled to some latitude
26   when dealing with sophisticated legal issues, acknowledging their lack of formal training,
27   there is no cause for extending this margin to straightforward procedural requirements that
28   a lay person can comprehend as easily as a lawyer.”). Thus, failure to meet procedural
                                                     2

                                                                                   19-cv-01808-AJB-MSB
     Case 3:19-cv-01808-AJB-MSB Document 5 Filed 06/16/20 PageID.16 Page 3 of 7



1    requirements will not receive as much latitude.
2    II.   DISCUSSION
3          Plaintiff brings this suit against the Navy and EDCO Waste and Recycling Services.
4    (Doc. No. 1.) She contends the Navy is liable for damages under the Federal Tort Claims
5    Act (“FTCA”) because the Navy negligently dumped hazardous waste materials on her
6    business property in Bonsall, California on or about December 8, 2017. (Doc. No. 1.) In
7    her Complaint, Plaintiff states she contacted a deputy from Camp Pendleton who claimed
8    ownership of the hazardous waste material on Plaintiff’s property. Id. Since then, Plaintiff
9    alleges she has lost substantial business and suffered medical issues such as headaches,
10   dizziness, and insomnia due to the stress of the situation. Id. The Court will first address
11   Plaintiff’s FTCA claims against the Navy and will then turn to Plaintiff’s claims against
12   EDCO.
13         A.     Plaintiff Fails to State a Claim Under the FTCA Against the Navy
14         The doctrine of “[s]overeign immunity shields the United States from suit absent
15   consent to be sued that is ‘unequivocally expressed.’” United States v. Bormes, 586 U.S.
16   6, 10 (2012). This immunity applies to “federal agencies and instrumentalities, as well as
17   federal employees acting in their official capacities within their authority.” South Delta
18   Water Agency v. U.S., Dept. of Interior, Bureau of Reclamation, 767 F.2d 531 (9th Cir.
19   1985). An action against the government for damages resulting from the wrongful
20   negligence of a government employee must be brought under the FTCA. Id. The United
21   States has unequivocally expressed consent to be sued for negligence of government
22   employees through the FTCA. 28 U.S.C. §§ 2671-80. Under the FTCA, the United States
23   is liable for tort claims “in the same manner and to the same extent as a private individual
24   under like circumstances.” 28 U.S.C. § 2674. Thus, sovereign immunity is waived when a
25   claim falls within the guidelines laid out in the FTCA.
26   //
27   //
28   //
                                                  3

                                                                               19-cv-01808-AJB-MSB
     Case 3:19-cv-01808-AJB-MSB Document 5 Filed 06/16/20 PageID.17 Page 4 of 7



1                 1.  Plaintiff Fails to Allege Facts Demonstrating She Exhausted Her
                  Administrative Remedies
2
3          The FTCA provides that the claimant must first present her claim to the appropriate

4    federal agency. See 28 U.S.C. § 2675(a). “The purpose of requiring the plaintiff to file an

5    administrative claim before bringing an action is to allow the agency to investigate the

6    claim to determine whether it should be voluntarily paid or a settlement sought.”

7    Poindexter, 647 F.2d at 36. The Supreme Court has held that courts lack subject matter
8    jurisdiction and must dismiss FTCA actions which are brought before the administrative

9    remedies are exhausted. See McNeil v. United States, 508 U.S. 106, 113 (1993). As a
10   jurisdictional prerequisite, an FTCA action can only be initiated “once an administrative

11   claim is denied, either actually, or constructively by the agency’s failure to act upon the
12   claim within six months.” Sparrow v. U.S. Postal Service, 825 F. Supp. 252, 253 (E.D. Cal.

13   2011) (citing 28 U.S.C. § 2675(a)). The claim filing requirement of the FTCA is

14   jurisdictional in nature and cannot be waived. Cadwalder v. United States, 45 F.3d 297,

15   300 (9th Cir. 1995) (citing Jerves v. United States, 966 F.2d 517, 518 (9th Cir. 1992));

16   Burns v. United States, 764 F.2d 722, 724 (9th Cir. 1985).

17         To bring an action under the FTCA, Plaintiff must have first filed a written claim for

18   money damages with the federal agency employing the negligent employee. 28 U.S.C. §
19   2675. Here, Plaintiff fails to meet this requirement because her Complaint only states she

20   called a deputy at Camp Pendleton. (Doc. No. 1.) This is insufficient because such
21   interaction is not in writing as required by 28 U.S.C. § 2675. Plaintiff provides no further

22   evidence of a written claim with the Navy. (Doc. No. 1.) Thus, the Court lacks subject
23   matter jurisdiction over Plaintiff’s FTCA claim.

24                2.    Plaintiff Has Not Named the United States as a Defendant
25         Secondly, the United States is the only proper party defendant in an FTCA action.

26   Kennedy v. U.S. Postal Service, 145 F.3d 1077, 1077 (9th Cir. 1998). Moreover, the “FTCA
27   is the exclusive remedy for tort actions against a federal agency, and this is so despite the

28   statutory authority of any agency to sue or to be sued in its own name.” Id. (affirming the

                                                   4

                                                                                19-cv-01808-AJB-MSB
     Case 3:19-cv-01808-AJB-MSB Document 5 Filed 06/16/20 PageID.18 Page 5 of 7



1    district court’s dismissal of plaintiff’s FTCA claim as improperly brought against a person
2    and entity not subject to the FTCA); see also Lance v. United States, 70 F.3d 1093, 1095
3    (9th Cir. 1995) (“The district court also properly dismissed [Plaintiff’s] action to the extent
4    his complaint named Does 1 through 20 as additional defendants: the United States is the
5    only proper defendant in an FTCA action.”).
6          Here, Plaintiff named the Department of the Navy as the government defendant.
7    Although the Navy is a branch of the United States Armed Forces, Plaintiff has not
8    specifically named the United States. See Myers v. U.S., 652 F.3d 1021 (9th Cir. 2011)
9    (finding the United States as a proper party in a FTCA case for claims against the Navy).
10   But because the Court is granting Plaintiff leave to amend, the Court will provide Plaintiff
11   an opportunity to amend her Complaint to name the United States instead of the
12   Department of the Navy.
13                3.   Plaintiff Has Not Adequately Pled Facts Supporting a FTCA
                  Claim
14
15         Regarding whether Plaintiff has adequately pled a claim under the FTCA, courts

16   look to state law to define the actionable wrong for which the United States is liable under
17   the FTCA. See Poindexter v. United States, 647 F.2d 34, 36 (9th Cir. 1981). Here, liberally

18   construed, Plaintiff claims she suffered personal injury and property damage within
19   California. (Doc. Nos. 1–2). Thus, the state law at issue is negligence under California tort

20   law. See Toomer v. United States, 615 F.3d 1233, 1235 (9th Cir. 2010) (applying California
21   tort law in wrongful death suit under the FTCA); Mendia v. Garcia, 165 F. Supp. 3d 861,

22   877–78 (N.D. Cal. 2016) (analyzing negligence under California law in FTCA suit against
23   the United States). In California, negligence is the “failure to exercise the care that a

24   reasonable person would under the circumstances.” Massey v. Mercy Med. Ctr. Redding,
25   103 Cal. Rptr. 3d 209, 213 (Cal. App. Ct. 2009). To state a claim of negligence, Plaintiff

26   must allege: (1) the existence of a legal duty of care, (2) breach of that duty, (3) proximate
27   cause, and (4) injury. Castellon v. U.S. Bancorp, 163 Cal. Rptr. 3d 637, 640 (Cal. App. Ct.

28   2013).

                                                    5

                                                                                 19-cv-01808-AJB-MSB
     Case 3:19-cv-01808-AJB-MSB Document 5 Filed 06/16/20 PageID.19 Page 6 of 7



1           Here, Plaintiff does not plead any facts alleging the Navy’s duty of care toward
2    Plaintiff, a breach of that duty, or proximate cause resulting in her claimed injuries. Plaintiff
3    merely makes legal conclusions alleging the Navy is responsible for her property damage
4    and medical issues without providing any specific facts to support these claims. See
5    Gardner v. American Home Mortg. Servicing, Inc., 691 F. Supp. 2d 1192, 1198 (E.D. Cal.
6    2010) (“neither conclusory statements nor legal conclusions are entitled to a presumption
7    of truth.”).
8                                                 ***
9           In sum, because Plaintiff has failed to (1) demonstrate exhaustion, (2) name the
10   United States as a defendant, and (3) plead adequate facts to support a negligence claim for
11   relief, Plaintiff’s claim against the Navy is DISMISSED. However, because amendment
12   will not be futile, the Court grants Plaintiff LEAVE TO AMEND to address the
13   deficiencies stated above. See Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir. 2000) (en
14   banc) (abuse of discretion to deny leave to amend when amendment was not futile); Akhtar
15   v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (“[B]efore dismissing a pro se complaint the
16   district court must provide the litigant with notice of the deficiencies in his complaint in
17   order to ensure that the litigant uses the opportunity to amend effectively.”) (citation and
18   internal quotation marks omitted).
19          B.    Plaintiff Fails to State A Claim Against EDCO Waste And Recycling
20          Services

21   Having dismissed Plaintiff’s claim against the Navy, the Court next addresses Plaintiff’s
22   claim against Defendant EDCO Waste and Recycling Services (“EDCO”). In reviewing
23   Plaintiff’s factual allegations, the Court finds that Plaintiff’s Complaint does not mention
24   any facts relating to EDCO, and only concludes that EDCO caused Plaintiff injury. (Doc.
25   No. 1.) A complaint does not suffice if it tenders naked assertion devoid of factual
26   enhancement. See Iqbal, 556 U.S. at 678 (internal quotations omitted). Additionally,
27   Plaintiff’s Complaint names both the Navy and EDCO, but does not specifically set out
28   facts describing EDCO’s conduct. Wright v. City of Santa Cruz, No. 13-CV-01230-BLF,

                                                     6

                                                                                   19-cv-01808-AJB-MSB
     Case 3:19-cv-01808-AJB-MSB Document 5 Filed 06/16/20 PageID.20 Page 7 of 7



1    2014 WL 5830318, at *5 (N.D. Cal. Nov. 10, 2014) (“These allegations are inadequate
2    because they lump all defendants together and fail to allege the factual basis for each
3    defendant's liability.”). Accordingly, Plaintiff’s claim against EDCO is DISMISSED
4    WITH LEAVE TO AMEND.
5    III.   CONCLUSION
6           In sum, even after liberally construing Plaintiff’s Complaint, the Court DISMISSES
7    Plaintiff’s Complaint. First, Plaintiff’s claim against the Navy is DISMISSED WITH
8    LEAVE TO AMEND. Should Plaintiff decide to file an amended Complaint, Plaintiff’s
9    amended Complaint must address the deficiencies stated herein, and should: (1) plead facts
10   demonstrating exhaustion, (2) plead facts sufficient to state a claim under the FTCA, and
11   (3) name the United States as a defendant. Second, Plaintiff’s claim against EDCO is also
12   DISMISSED WITH LEAVE TO AMEND and Plaintiff must provide facts sufficient to
13   state a claim against EDCO. Because the Court dismisses Plaintiff’s operative Complaint,
14   the Court also DENIES AS MOOT Plaintiff’s IFP motion. (Doc. No. 2.) Plaintiff is to file
15   a First Amended Complaint, and renewed IFP motion by July 15, 2020.
16
17   IT IS SO ORDERED.
18
19   Dated: June 16, 2020
20
21
22
23
24
25
26
27
28
                                                 7

                                                                             19-cv-01808-AJB-MSB
